 


 HR 7082 ENR: Inmate Tax Fraud Prevention Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 7082 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to permit the Secretary of the Treasury to disclose certain prisoner return information to the Federal Bureau of Prisons, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Inmate Tax Fraud Prevention Act of 2008.  
2.Disclosure of prisoner return information to Federal Bureau of Prisons 
(a)In generalSubsection (k) of section 6103 of the Internal Revenue Code of 1986 (relating to disclosure of certain return and return information for tax administration purposes) is amended by adding at the end the following new paragraph: 
 
(10)Disclosure of certain return information of prisoners to Federal Bureau of Prisons 
(A)In generalUnder such procedures as the Secretary may prescribe, the Secretary may disclose to the head of the Federal Bureau of Prisons any return information with respect to individuals incarcerated in Federal prison whom the Secretary has determined may have filed or facilitated the filing of a false return to the extent that the Secretary determines that such disclosure is necessary to permit effective Federal tax administration. 
(B)Restriction on redisclosureNotwithstanding subsection (n), the head of the Federal Bureau of Prisons may not disclose any information obtained under subparagraph (A) to any person other than an officer or employee of such Bureau. 
(C)Restriction on use of disclosed informationReturn information received under this paragraph shall be used only for purposes of and to the extent necessary in taking administrative action to prevent the filing of false and fraudulent returns, including administrative actions to address possible violations of administrative rules and regulations of the prison facility. 
(D)TerminationNo disclosure may be made under this paragraph after December 31, 2011.. 
(b)RecordkeepingParagraph (4) of section 6103(p) of such Code is amended by striking (k)(8) both places it appears and inserting (k)(8) or (10).  
(c)Evaluation by Treasury Inspector General for Tax AdministrationParagraph (3) of section 7803(d) of such Code is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting ; and, and by adding at the end the following new subparagraph: 
 
(C)not later than December 31, 2010, submit a written report to Congress on the implementation of section 6103(k)(10).. 
(d)Effective dateThe amendments made by this section shall apply to disclosures made after December 31, 2008. 
(e)Annual reportsThe Secretary of the Treasury shall annually submit to Congress and make publicly available a report on the filing of false and fraudulent returns by individuals incarcerated in Federal and State prisons. Such report shall include statistics on the number of false and fraudulent returns associated with each Federal and State prison. 
3.Restoration of certain judicial survivors’ annuities 
(a)In generalSection 376 of title 28, United States Code, is amended by adding at the end the following: 
 
(x)In the case of a widow or widower whose annuity under clause (i) or (ii) of subsection (h)(1) is terminated because of remarriage before attaining 55 years of age, the annuity shall be restored at the same rate commencing on the day the remarriage is dissolved by death, divorce, or annulment, if— 
(1)the widow or widower elects to receive this annuity instead of any other survivor annuity to which such widow or widower may be entitled, under this chapter or under another retirement system for Government employees, by reason of the remarriage; and 
(2)any payment made to such widow or widower under subsection (o) or (p) on termination of the annuity is returned to the Judicial Survivors' Annuities Fund.. 
(b)Conforming amendmentSection 376(h)(2) of title 28, United States Code, is amended by striking the period at the end and inserting , subject to subsection (x).. 
(c)Effective date 
(1)In generalThis section and the amendments made by this section shall take effect on the first day of the first month beginning at least 30 days after the date of the enactment of this Act and shall apply in the case of a remarriage which is dissolved by death, divorce, or annulment on or after such first day. 
(2)Limited retroactive effect 
(A)In generalIn the case of a remarriage which is dissolved by death, divorce, or annulment within the 4-year period ending on the day before the effective date of this section, the amendments made by this section shall apply only if the widow or widower satisfies the requirements of paragraphs (1) and (2) of section 376(x) of title 28, United States Code (as amended by this section) before— 
(i)the end of the 1-year period beginning on the effective date of this section; or 
(ii)such later date as Director of the Administrative Office of the United States Courts may by regulation prescribe. 
(B)RestorationIf the requirements of paragraph (1) are satisfied, the survivor annuity shall be restored, commencing on the date the remarriage was dissolved by death, annulment, or divorce, at the rate which was in effect when the annuity was terminated. 
(C)Lump-sum paymentAny amounts becoming payable to the widow or widower under this subsection for the period beginning on the date on which the annuity was terminated and ending on the date on which periodic annuity payments resume shall be payable in a lump-sum payment. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
